DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MARC D. ANDREWS,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-2165

                               [March 22, 2018]

   Appeal of order denying petition for writ of habeas corpus to the Circuit
Court for the Seventeenth Judicial Circuit, Broward County; Martin J.
Bidwill, Judge; L.T. Case Nos. 16-12727 CF10B and 06-13598 CF10A.

   Marc D. Andrews, Carrabelle, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.